Citation Nr: 0739255	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
February 1969.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's PTSD is manifested by no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the veteran's claim for an increased rating for 
PTSD was received in October 2004.  The veteran was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in December 2004 and July 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim. Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA treatment 
records pertaining to his service-connected PTSD disorder 
have been obtained and associated with his claims file.  He 
has also been provided with contemporaneous VA medical 
examinations to assess the current state of his psychiatric 
disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 30 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
February 1969.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's PTSD is manifested by no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the veteran's claim for an increased rating for 
PTSD was received in October 2004.  The veteran was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in December 2004 and July 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim. Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA treatment 
records pertaining to his service-connected PTSD disorder 
have been obtained and associated with his claims file.  He 
has also been provided with contemporaneous VA medical 
examinations to assess the current state of his psychiatric 
disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 30 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background

A February 2003 VA treatment records reflects an assessment 
of depression.  The veteran felt that there was possibly a 
component of seasonal affective disorder in his depression 
and that he has not been working partially due to his 
depression.

In a November 2003 VA initial evaluation note for purposes of 
receiving therapy, the veteran complained of psychiatric 
symptoms including nightmares, avoidance behavior, guilt, and 
depression.  The veteran indicated that he finds it difficult 
to communicate with his family and that he works part-time as 
a community canvasser for a construction company.  He was 
able to do the job because he worked by himself, at his own 
pace.  The examiner remarked that the veteran also suffered 
from severe depression.  The impression was chronic PTSD. 

During a March 2004 VA psychiatric examination, the veteran 
complained of current psychiatric symptoms including anger, 
irritability, sleep disturbance, insomnia, nightmares, guilt, 
avoidance behavior, and isolative behavior.  Mental status 
examination findings were noted as alert, oriented, no signs 
of psychosis, sparse but coherent speech, intact memory, 
average intelligence, denial of suicidal ideation, and no 
major impediments with insight or judgment.  The examiner 
specifically reported that the veteran was virtually 
uncommunicative and very frightened, withdrawn, and defensive 
throughout the interview.  The examiner indicated that the 
veteran's ability to respond emotionally and to deal with the 
world around him appears significantly impaired.  It was 
further noted that the veteran lived with his daughter, 
attended AA meetings, and was employed part-time as a 
canvasser for a construction company.  The diagnosis was 
chronic PTSD, mild to moderate, and major depressive 
disorder.  A GAF score of 65 was assigned due to PTSD alone 
with a GAF score of 50 assigned due to depression and PTSD.  
The examiner opined that the veteran's major depressive 
disorder was unrelated to his PTSD.  It was further noted 
that the veteran's PTSD alone does not render him 
unemployable though his unrelated depression combined with 
his PTSD makes employment difficult. 

VA treatment records dated from June 2004 to September 2005 
indicate that the veteran actively participated in both group 
and individual therapy sessions.  

VA individual therapy treatment notes dated from June 2004 to 
December 2004 reflect continued treatment for PTSD as well as 
dysthymia and show assigned GAF scores of 48, 49, 55, and 58.  
In these treatment notes, the veteran detailed that he 
sometimes feels overwhelmed and anxious when watching his 
grandchildren, that he has trouble interacting socially and 
verbalizing his emotions, and that his prescribed medications 
alleviate his anger and insomnia.  The veteran also 
complained of current psychiatric symptoms including anger, 
irritability, suicidal thoughts without plan or intent, no 
suicidal or homicidal ideation, depressed mood, anxiety, 
trouble with memory, poor concentration, and exaggerated 
startle response.  It was further noted that the veteran had 
conflicts with some family members, acts like a stabilizing 
force for his grandchildren, dislikes crowds, continues to 
attend AA meetings as well as VA group therapy, and hopes to 
get back into the work force down the road.

During a January 2005 VA psychiatric examination, the veteran 
complained of current psychiatric symptoms including negative 
feelings toward people, suicidal ideation without plan or 
intent, anger, irritability, guilt, poor concentration, 
nightmares, and impaired memory.  The veteran further 
indicated that he had not worked since July 2004, had ended a 
relationship with a woman, and that his son takes care of the 
errands around the house like buying groceries.  Mental 
status examination findings were noted as fair grooming and 
hygiene, suicidal ideation without intent or plan, very 
little eye contact, angry mood, logical speech, somewhat 
dramatic narration of events, stereotypic answers at times, 
no hallucinations, isolation in attempt to control anger, 
limited insight, adequate memory, and severe anhedonia.  

The clinical impression was mild PTSD and dysthymic disorder 
with major depressive episodes unrelated to military service.  
A GAF score of 65 was assigned due to PTSD alone with a GAF 
score of 50 assigned related to the impact of depression.  
The examiner indicated that there had been no increase in the 
severity of the veteran's PTSD symptoms since his last 
examination and further stated that it was questionable 
whether he actually meets the criteria for an actual PTSD 
diagnosis.  While the examiner stated that the veteran was 
clearly a very distressed individual, he specifically 
indicated that the severity of the veteran's dysfunction was 
not all related to PTSD, which was deemed to be mild in 
severity at the worst.  Based on symptom reports, trauma 
exposure, and psychiatric history, the examiner stated that 
the severity of the veteran's dysfunction was related to his 
mood disorder as well as a personality disorder that cannot 
be ruled out.  It was further noted that based on PTSD alone, 
the veteran would not be considered unemployable.  However, 
based on his mood disorder and probable personality disorder, 
employment would be difficult to maintain.  

VA individual therapy treatment notes dated from January 2005 
to September 2005 reflect continued treatment for PTSD as 
well as dysthymia and show assigned GAF scores of 48, 50, 55, 
57, and 59.  In these treatment notes, it was detailed that 
the veteran focuses on the negative aspects of things, was 
very negative, and was not motivated.  The veteran also 
complained of current psychiatric symptoms including 
insomnia, decreased concentration, irritability, anxiety, 
anger, poor eye contact, and depressed mood.  In a June 2005 
VA individual therapy note, a VA social worker noted that the 
veteran was not suicidal but very depressed.

During a January 2006 VA psychiatric examination, the veteran 
complained of current psychiatric symptoms including 
depressed mood, nightmares, reduced interest in pleasure 
activities, fatigue, feelings of worthlessness, insomnia, 
sleep disruption, anger, irritability, suicidal ideation, 
hypervigilance, and exaggerated startle response.  The 
veteran's daily activities were described as walking the dog, 
watching television, going out for coffee, and babysitting 
his grandchildren.  While the veteran indicated that one of 
his close friends had recently died, he reported that he has 
one other intimate friend, was moving in with his eldest 
daughter, and takes his grandson to baseball games.  Mental 
status examination findings were noted as alert, oriented, 
adequate hygiene, poor eye contact, coherent speech, 
depressed affect, no hallucinations, and intact insight and 
judgment.  It was noted that the veteran reported some 
suicidal ideation and some obsessive-compulsive behaviors.

The diagnoses were chronic, mild PTSD and dysthymic disorder 
with major depressive episodes, unrelated to military service 
and not secondary to PTSD.  A GAF score of 60-65 was assigned 
due to PTSD alone with a GAF score of 45-50 assigned related 
to the additional impact of depression.  Thereafter, the 
examiner indicated that there had been no increase in the 
severity of the veteran's PTSD symptoms since his last 
examination.  In addition, the veteran's symptoms of 
depression were noted to significantly interfere with his 
ability to function.  It was again determined that symptoms 
of PTSD alone, would not render the veteran unemployable, but 
in combination with mood and personality disorder, the 
veteran is considered unemployable at present.  


Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 30 percent for the veteran's service-connected 
PTSD.

The Board has determined that the veteran's PTSD 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for the 30 percent rating under the criteria in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  See 38 
C.F.R. § 4.7 (2007).

The Board initially notes that, to the extent that the 
veteran has been diagnosed with depression, service 
connection is not currently in effect for this disorder.  The 
Board is normally precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, competent 
medical evidence shows that the veteran has been treated for 
his service-connected disability of PTSD as well as major 
depressive disorder and dysthymia.  However, multiple 
treatment providers have specifically indicated that the 
veteran's depressive disorder is unrelated to his service-
connected PTSD and assigned separate GAF scores for each of 
the veteran's psychiatric disabilities.  As objective medical 
evidence of record clearly differentiates between the 
psychiatric symptomatology and functional impairment 
attributed to these disabilities, the Board will dissociate 
any psychiatric symptomatology associated with major 
depressive disorder from the veteran's service-connected PTSD 
disability.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

Objective medical evidence of record reflects that the 
veteran's PTSD has been manifested by depressed mood, sleep 
disturbance, nightmares, flashbacks, anxiety, hypervigilance, 
isolative behavior, and exaggerated startle response.  These 
symptoms are reflective of occupational and social impairment 
no greater than what is contemplated in the currently 
assigned 30 percent disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent during this 
time period.  The assignment of a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  In 
fact, multiple treatment providers have determined that the 
veteran's service-connected PTSD was of mild to moderate 
severity.  In addition, it was noted that the veteran's 
symptoms of depression, not PTSD, significantly interfere 
with his ability to function.  While some VA examiners have 
described the veteran as withdrawn and virtually 
uncommunicative, competent medical evidence of record clearly 
indicates that the veteran maintains relationships with many 
members of his family, owns a dog, provides care for his 
grandchildren, attends AA meetings, actively participates in 
VA group therapy, and has intimate friendships.  It was 
further indicated in multiple treatment records and 
examination reports that the veteran's PTSD alone does not 
render him unemployable.  VA examiners have indicated that 
the veteran's unrelated depression as well as mood and 
probable personality disorders combined with his PTSD would 
make employment difficult and in one instance, not possible.  
However, the Board notes that the veteran's psychiatric 
symptomatology attributable solely to his service-connected 
PTSD has not resulted in a disability picture that more 
nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.

The Board also notes that the veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; or 
other symptoms that are characteristic of a 50 percent 
rating.  The veteran has some documented symptoms of deceased 
concentration, obsessive-compulsive behaviors, suicidal 
ideation, and difficulty in interpersonal relationships, 
although these have not been shown to affect the veteran on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  In addition, a VA social 
worker noted the veteran's complaints of suicidal thoughts 
but specifically indicated that the veteran was not suicidal 
but very depressed.

Further, the assigned GAF scores of 55, 57, 58, 59, 60, and 
65 are indicative moderate symptomatology and moderate 
difficulty in social and occupational functioning.  The Board 
notes that the GAF scores of 48, 49, and 50, reflected in the 
record, suggest more significant impairment than is 
contemplated by the assigned 30 percent rating.  However, the 
competent medical evidence of record during this time period 
clearly reflects that the veteran has not exhibited the 
symptoms identified in the DSM-IV as indicative of such a 
score on a continuous basis.

In conclusion, the Board finds that the veteran's PTSD 
symptoms are adequately accounted for in the assigned 
disability rating of 30 percent, for PTSD of mild to moderate 
severity.  On the basis of the cumulative objective evidence, 
the Board finds that the criteria for a rating in excess of 
30 percent have not been met for the veteran's service-
connected PTSD.

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 30 percent for his 
service-connected PTSD must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board notes that the assignment of the 30 
percent rating represents a moderate degree, but less than 
marked, interference with employment due to PTSD alone that 
is consistent with the evidence of record.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


